Title: To John Adams from John M. Carter, 28 March 1814
From: Carter, John M.
To: Adams, John


            
               
               Georgetown, District of Columbia, March 28th. 1814
            
            The Hon. Mr. Adams will herewith receive a volume of Col. Taylor’s Enquiry &c. on the Government of the United States—a Bill of which will be forwarded to you when a copy of the 2d Edition of Arator is sent on. — which will not be out for some weeks — The firm of J. M. & J. B. Carter, being dissolved, the business of the concern is left for settlement in the hands of Sir, / Most respectfully / Your very obt. Servt.
               John M. Carter.
            
            
         